DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the valve that is preferably a check valve (see claim 10) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:
Line 4 recites “First pump body”, and should be corrected to read “first pump body” [e.g., the emphasized letter ‘F’ should be lowercase].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, the claim recites “at least one pump body”. The claim is rendered indefinite such that it is not clear as to whether or not the intent is to establish a second distinct pump body, or if the aforementioned at least one pump body is intended to reference the previously established at least one pump body [e.g., should the limitation read “the at least one pump body”?].
Regarding claim 9, the claim attempts to provide that the pump body has a greater working stroke than a working stroke of the at least one control body. The claim is rendered indefinite such that the wording of the claim is unclear [e.g., there is insufficient context in the claim in terms of making it clear as to why the pump body has a greater working stroke as compared to the at least one control body]; [e.g., the pump body and the at least one control body are inadequately defined in terms of making it clear as to what makes the pump body have a greater working stroke as compared to the at least one control body]; [e.g., what is/are the necessary structure(s)/feature(s) that enable the working stroke of the pump body to be greater than the working stroke of the at least one control body (e.g., these structure(s)/feature(s) need to be articulated in the claim(s) in order to facilitate a clear understanding of the claimed invention)?].
Regarding claim 10, the claim is rendered indefinite such that the wording of the claim is unclear. In particular, the claim attempts to provide for a poppet valve that is provided with a valve, and to this extent, the latter recitation of “a valve” is not clear [e.g., it is not clear as to whether or not the valve is intended to be distinct from or in reference to the overall poppet valve, and similarly, even if to presume that the valve is distinct from the overall poppet valve, there is insufficient context in the claim in terms of making it clear as to how the valve is being implemented into the overall poppet valve].
Additionally, the language “preferably” causes uncertainty with respect to whether or not the valve being claimed is a critical feature of the claimed invention [e.g., if any arbitrary valve can be implemented, regardless of a specific functionality of the valve, then it is not exactly clear as to how the valve serves to cooperate with the various parts of the valve and/or the overall poppet valve].
Regarding claim 11, the claim attempts to describe “a bore”. The claim is rendered indefinite such that it is not clear as to what distinguishes the aforementioned bore from the previously established cavity [e.g., there is no meaningful nor clear distinction between the terms “bore” and “cavity”]; [e.g., the boundaries concerning the bore and the cavity are not clearly delineated (e.g., both of the aforementioned limitations are merely spaces within the valve body and/or portion(s) of the valve body)]; [e.g., what structure(s)/feature(s) distinguish the bore from the cavity?].
The claim further recites “the direction”. There is insufficient antecedent basis for this limitation in the claim [e.g., a direction has not been clearly established in any preceding limitation(s)].
Lastly, the claim recites “the valve stem end” followed by “a valve stem end”, and “their ends”. There is insufficient antecedent basis for the aforementioned valve stem end and the ends concerning the two axial openings [e.g., just because axial openings exist doesn’t imply that the axial openings have clearly defined respective ends]. Similarly, the recitation of “a valve stem end” after the previously established valve stem end causes uncertainty in terms of being able to clearly understand how the valve parts are configured with respect to one another.
Regarding claim 12, the claim attempts to describe multiple respective pump bodies and one or more control bodies. The claim is rendered indefinite such that the wording of the claim is unclear [e.g., the wording of the claim is such that it is not clear as to whether or not two sets of first and second pump bodies and/or the one or two control bodies are being provided, or just one first pump body, one second pump body, and one or more control bodies]; [e.g., the latter recitation of “a First pump body” makes the claim unclear in terms of being able to clearly understand how many first pump bodies are being established]; [e.g., it is not clear as to whether or not the working stroke executions claimed work without two explicit control bodies (e.g., does each respective pump body require a respective control body (this appears to be the case), or can both of the respective pump bodies execute their working strokes with a single control body?)]; [e.g., what is/are the necessary structure(s)/feature(s) that enable the working strokes of the pump bodies (e.g., these structure(s)/feature(s) need to be articulated in the claim(s) in order to facilitate a clear understanding of the claimed invention)?].
Regarding claim 13, the claim recites “the at least one pump body”. The claim is rendered indefinite such that it is not clear as to which of the previously established pump bodies is/are being referenced [e.g., the preceding claim 12 provides for multiple distinct pump bodies, and as such, this causes uncertainty in terms of being able to clearly understand whether or not one (or both) of the multiple distinct pump bodies is/are being referenced].
Regarding claim 14, the claim attempts to provide that the valve is provided through a valve base. The claim is rendered indefinite such that the wording of the claim is unclear [e.g., the claim currently suggests that the overall valve is being provided through a portion of itself]; [e.g., the boundaries concerning the valve head and the valve base are not clearly delineated (e.g., absent of elaborative context, there is no meaningful nor clear distinction between the head of the valve and the base of the valve)].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2188248 (Aurelio).
Regarding claim 1, Aurelio (Figures 1, 3) teaches an internally cooled poppet valve (see Fig. 1, 3 in conjunction with page 1, column 1, lines 1-3), comprising a valve body (1, 2) having a valve head (1) and a valve stem (2), wherein the valve body comprises a closed cavity (4), in which a cooling fluid [e.g., liquid sodium] is disposed (see Fig. 1, 3 in conjunction with page 1, column 1, lines 1-3 and column 2, lines 29-30), and including an inertial pump (17, 18, 19) disposed in the valve body and operative to move the cooling fluid in the cavity during operation (see Fig. 1, 3 in conjunction with page 2, column 1, lines 23-38).
Regarding claim 2, Aurelio (Figures 1, 3) teaches wherein the cavity forms at least one closed circuit (see Fig. 1, 3 in conjunction with page 2, column 1, lines 23-38) [e.g., the flow circulating around the inertial pump and within the walls of the closed cavity defining the at least one closed circuit].
Regarding claim 4, Aurelio (Figures 1, 3) teaches (at least implicitly) wherein the cooling fluid is incompressible [e.g., a liquid] (see page 1, column 1, lines 1-3).
Regarding claim 5, Aurelio (Figures 1, 3) teaches wherein the inertial pump comprises at least one pump body (17) (see Fig. 1, 3 in conjunction with page 2, column 1, lines 23-38).
Regarding claim 6, Aurelio (Figures 1, 3) teaches wherein the inertial pump further comprises at least one control body (18, 19) which controls an intake/discharge of cooling fluid to or from the pump body (see Fig. 1, 3 in conjunction with page 2, column 1, lines 23-38).
Regarding claim 7, Aurelio (Figures 1, 3) teaches wherein the at least one pump body is disposed (at least to some extent) in the at least one control body (see Fig. 1, 3) [e.g., the at least one pump body 17 is disposed in/between/within the at least one control body 18, 19].
Regarding claim 11, Aurelio (Figures 1-3) teaches wherein the valve body has a bore (4 and/or the innermost portion(s) of the at least one pump body 17) in the stem and a guide body (9) is inserted in the bore (see Fig. 1-3) note that the claim does not require the strikethrough limitations provided after the term “or”].
Regarding claim 14, Aurelio (Figures 1-4) teaches (at least implicitly) wherein the valve is provided through/with a valve base with inertial pump housing [e.g., the structural portion(s) of the valve supporting/enclosing and/or defining the at least one pump body 17 at the valve head 1 defining the valve base with inertial pump housing] (see Fig. 1-4), a circumferential cooling path (see Fig. 1, 3 in conjunction with page 2, column 1, lines 23-38) [e.g., the flow circulating around the inertial pump and within the walls of the closed cavity defining and/or encompassing the circumferential cooling path], and radial bores (22), which connect the inertial pump housing to the see Fig. 1, 3-4 in conjunction with page 2, column 1, lines 23-38).
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 843039C (Lindsay).
Regarding claim 1, Lindsay (Figure 1) teaches an internally cooled poppet valve (see Fig. 1 in conjunction with paragraphs [0006]-[0007]), comprising a valve body (3, 4) having a valve head (3) and a valve stem (4), wherein the valve body comprises a closed cavity (1), in which a cooling fluid (6) [e.g., liquid or gaseous coolant] is disposed (see Fig. 1 in conjunction with paragraph [0007]), and including an inertial pump (5) disposed in the valve body and operative to move the cooling fluid in the cavity during operation (see Fig. 1 in conjunction with paragraphs [0007]-[0008]).
Regarding claim 2, Lindsay (Figure 1) teaches wherein the cavity forms at least one closed circuit (see Fig. 1) [e.g., note the plug 2 and the opposing closed-off end proximate to the lowermost reference numeral 6 forming the at least one closed circuit].
Regarding claims 3 and 4, Lindsay (Figure 1) teaches wherein the cooling fluid may be compressible [e.g., gaseous] or incompressible [e.g., liquid] (see Fig. 1 in conjunction with paragraph [0007]).
Regarding claim 5, Lindsay (Figure 1) teaches wherein the inertial pump comprises at least one pump body (5) (see Fig. 1 in conjunction with paragraphs [0007]-[0008]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over 2188248 (Aurelio).
Regarding claim 10, Aurelio teaches the invention as claimed and as discussed above. Aurelio fails to expressly teach wherein the valve body and/or the at least one pump body and/or the at least one control body is provided with a valve, preferably a check valve.
However, the provision of utilizing one or more check valves in mechanical, automotive, valve, pump, and/or fluid circulation system applications is incredibly commonplace in the art, such that said check valves serve to prevent backflow and/or further control the direction of fluid flow throughout the particular system/application (further note that applicant admits that the implementation of a check valve into a shaking/inertial pump is well-known and/or common practice/routine per paragraph [0002] of the specification).
As such, the provision of utilizing one or more check valves for the various valve parts of the claimed valve would not involve the exercise of routine skill, and similarly, the result(s)/effect(s) yielded via said provision would be highly predictable [e.g., one of ordinary skill in the art readily understands the result(s)/effect(s) yielded (e.g., with respect to preventing backflow and/or controlling the direction of fluid flow throughout the particular system/application) via implementing one or more check valves in mechanical, automotive, valve, pump, and/or fluid circulation system applications].
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over 2188248 (Aurelio) in view of 2984227 (Mikina).
Regarding claim 8, Aurelio teaches the invention as claimed and as discussed above. Aurelio fails to expressly teach a frictional engagement element [e.g., a leaf spring] that is disposed on the inertial pump part of the valve which places the at least one pump body in frictional engagement with the at least one control body.
However, Mikina (Figures 1-6b) teaches an analogous internal combustion engine utilizing poppet valves (see column 1, lines 18-24), and wherein the provision of utilizing frictional engagement element(s) (16) [e.g., leaf spring(s)] in internal combustion engine valve applications (or valve parts) is well-known in the art, and such that said frictional engagement element(s)/leaf spring(s) serve to accordingly provide substantial resistance to the relative sliding movement of the parts of the valve, to thereby achieve efficient (or desired) performance of the internal combustion engine via contributing to a more accurately defined valve motion (see Fig. 2, 4, 6a-6b in conjunction with column 1, lines 18-24 and column 8, lines 4-7).
As such, in consideration that Aurelio and Mikina are each relevant to at least the same general field(s) of endeavor concerning internal combustion e.g., one of ordinary skill would have recognized the provision of utilizing frictional engagement element(s)/leaf spring(s) in internal combustion engine valve applications (or valve parts) as being a mere matter of routine design choice/consideration].

Allowable Subject Matter
Claims 9 and 12-13 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Notwithstanding the 112(b)/clarity issues currently present in the claims, the prior art of record does not appear to teach an internally cooled poppet valve defined by the first and second pump bodies and the respective control bodies (and such that respective working strokes of the pump bodies are enabled during the valve opening and valve closing processes to circulate cooling fluid through the valve), or a pump body configured to have a greater working stroke than that of the respective control body of the valve in combination with the other claim limitations.
The closest prior art of record, as discussed per the detailed rejection above with respect to the independent claim 1, is directed to an internally cooled poppet valve having a single pump body having one or more substantially different control bodies (as e.g., the particular way that the cooling fluid will be circulated/pumped throughout the poppet valve will result in a substantially different cooling/heat dissipation profile for the valve, valve parts, and/or internal combustion engine].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747